Determination and order unanimously confirmed, without costs, and petition dismissed. Memorandum: Petitioner, a 59-year-old employee of respondent Electro Networks (Electro), brings this review pursuant to section 298 of the Executive Law of an order of the State Division of Human Rights Appeal Board (Appeal Board), dated October 6, 1977, which affirmed the determination and order of the State Division of Human Rights (Division), dated June 30, 1976, *960finding no probable cause for petitioner’s complaint against Electro and dismissing the same. The verified complaint, dated March 15, 1976, alleged that Electro had engaged in unlawful discriminatory practices against the defendant by demoting him from the position of foreman, which he had held for a period of 10 years, to that of a benchworker solely on the basis of petitioner’s age (then 56). The demotion resulted in, among other things, a decrease in petitioner’s weekly earnings and a reduction in his anticipated monthly pension. The record establishes "a rational basis for [the Division’s] determination of no probable cause for the complaint” (State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332, 337; see Mayo v Hopeman Lbr. & Mfg. Co., 33 AD2d 310) and the Appeal Board was correct in affirming. The Division conducted a complete investigation (see Executive Law, § 297, subd 2) and petitioner had ample opportunity to present his contentions. The evidence is that petitioner was demoted primarily for reasons relating to his performance as a foreman. Furthermore there is no showing that Electro engaged in a pattern of unlawful discrimination on the basis of age. (Proceeding pursuant to Executive Law, § 298.) Present — Moule, J. P., Cardamone, Simons, Hancock, Jr., and Witmer, JJ.